DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 08/12/2022.  Claims 1, 5-8, and 12-17 remain pending in the application. Claims 1, 8, and 15 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2017/0308271 A1, published on 10/26/2017), hereinafter LI in view of Louch (US 2015/0346957 A1, published 12/03/2015), hereinafter Louch, Buxton et al. (US 2012/0162093 A1, published on 06/28/2012), hereinafter Buxton, Gan (US 2020/0272294 A1, with priority filing date on 02/26/2019), hereinafter Gan, and Penha et al. (US 2016/0370957 A1, published on 12/22/2016), hereinafter Penha.

Independent Claims 1, 8, and 15
LI discloses a method for adding a shortcut plug-in that is applied to a terminal (LI, FIG. 2B; ¶¶ [0032] and [0072]-[0075]: a display device includes a user interface for selecting an object included in the main display region, moving the object to the at least one sub-display region, and displaying an icon representing the shortcut information in the at least one sub-display region); the method comprising:
displaying a shortcut plug-in area in a setting range of a user interface  (LI, 234 in FIG. 6A; ¶ [0106]: the sub-display region 234 may display an icon 624 representing shortcut information of a text file and an icon 626 representing shortcut information of an audio file) (LI, FIGS. 5A-B and 6A; ¶¶ [0078] and [0080]-[0081]: the sub-display region 234/514/524/534/544/560 may be extended from the main display region 232/512/522/532/542 or separate from the main display region 550); 
adding the shortcut plug-in corresponding to a target object into the shortcut plug-in area, wherein adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area further comprises: activating the shortcut plug-in area in response to a first setting operation for the target object on the user interface; adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area in response to a second setting operation for the target object on the user interface (LI, FIG. 6B; ¶¶ [0109]-[0111]: user may perform an operation of long-touching (i.e., first setting operation) the “Podcasts” folder 612 or user may set a file explorer to a selection mode and touch the “Podcasts” folder 612 for adding an object (e.g., the “Podcasts” folder 612 ) displayed in the main display region 232 to the sub-display region 234 by dragging (i.e., a second setting operation) a “Podcasts” folder 612 from the main display region 232 to the sub-display region 234; i.e., long-touching an object (e.g., "Podcasts" folder 612) to initiate/activate the functionality for adding the object selected in the main region to the sub-display region 234; the sub-display region 234 may display the icon 622 representing the shortcut information of the “Podcasts” folder 612 at a location in the sub-display region 234 where the user ends the drag gesture),
wherein adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area in response to the second setting operation for the target object on the user interface further comprises: forming a plug-in vacancy in the shortcut plug-in area based on  (LI, FIG. 6A-B; ¶¶ [0109]-[0111]: when another icon is already located at the location where the user ends the drag gesture in the sub-display region 234, the display device 200 may slide or move the other icon up or down to form a space/vacancy/placeholder1 for adding a shortcut icon); and
converting a target plug-in in the shortcut plug-in area from a stationary state to a to-be-moved state in response to a selection operation for the target plug-in (LI, ¶¶ [0030] and [0042]: the motion input of the user with respect to the sub-display region may include at least one of a drag gesture, a touch gesture, a double touch gesture, a multi-touch gesture, a long-touch gesture, and a slide gesture, and the determining of the response may include editing/adjusting the sub-display region) (LI, FIG. 9; ¶¶ [0130]-[0135]: receive a selection input with respect to an icon 922 included in the sub-display region 234, e.g., a long-touch gesture on the icon 922, and drag the selected icon 922 from the sub-display region 234 to an arbitrary location of the main display region 232 or another location in the sub-display region 234).
	LI further discloses an apparatus comprising: a processor (LI, 111 in FIG. 1; ¶ [0047]: CPU including a single core or multi-core processor) and a memory (LI, 112/113 in FIG. 1; ¶¶ [0047] and [0065]: ROM/RAM/storage unit including a non - volatile memory, volatile memory, hard disk drive, and solid state drive) for storing instructions executable by the processor (LI, ¶¶ [0044] and [0158]: a computer-readable recording medium has recorded thereon a program which, when executed by a computer/CPU, performs the method). 
	LI further disclose a non-transient computer-readable storage medium (LI, 250 in FIG. 3; ¶¶ [0088] and [0158]: a computer-readable recording medium/storage unit) having stored thereon a computer program, wherein the program implements the method described above when executed by a processor (LI, ¶¶ [0044] and [0158]: a computer-readable recording medium has recorded thereon a program which, when executed by a computer/CPU, performs the method).
	LI fails to explicitly disclose (1) displaying a shortcut plug-in area in a setting range of a user interface in response to detecting a preset operation for the user interface, and the preset operation being set to perform a three-finger pinch operation on the user interface; (2) forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder for the target object based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; (3) wherein the to-be-moved state is reflected by enlarging an image of the target plug-in, to indicate that the target plug-in is moved currently.
	Louch teaches systems and methods for manipulating the display of widgets (Louch, ¶ [0002]), wherein displaying a shortcut plug-in area in a setting range on a user interface in response to detecting a preset operation for the user interface, and the preset operation being set to perform a  touch operation on the user interface (Louch, FIG. 5; ¶¶ [0170]-[0171]: in response to user inputs, the GUI updater can show or hide the widget display area 500 on the display system 112; e.g., users can engage/select the widget display toggle element 503 via a touch surface or other input means such as a keyboard button or mouse to show or hide the widget display area 500; the user can swipe or drag a focus selector from a right position proximate to edge 534 of the user interface to show the widget display area 500) (Louch, 705 and 715 in FIG. 7; ¶¶ [0200]-[0201]: receives a first user input 705 to display 715 a widget display area in a first state; the first user input 705 can include the engaging of a widget display toggle element configured to show or hide the widget display area in the first state; for example, the user can engage the widget display toggle configured to transition the display of the widget display area from a hidden state to the first state including a first region displaying a plurality of active widgets).
LI and Louch are analogous art because they are from the same field of endeavor, systems and methods for manipulating the display of widgets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Louch to LI.  Motivation for doing so would improve user interactions with the widget display area and widgets themselves, reduce clutter within the widget display area itself, and facilitates ease of accessing, adding, removing, and configuring the widget display area and the widgets therein as desired by the user (Louch, ¶ [0024]).
LI in view of Louch fails to explicitly disclose (1) displaying a shortcut plug-in area in a setting range of a user interface in response to detecting a three-finger pinch operation on the user interface; (2) forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder for the target object based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; and (3) wherein the to-be-moved state is reflected by enlarging an image of the target plug-in, to indicate that the target plug-in is moved currently.
Buxton teaches a system and a method relating to touch screen controls (Buxton, ¶ [0003]), wherein displaying a shortcut plug-in area in a setting range of a user interface in response to detecting a three-finger pinch operation on the user interface (Buxton, FIGS. 6-8; ¶¶ [0020]-[0026]: in response to a two finger pinch gesture or a three finger pinch gesture, expanding toolbar 702 (i.e., shortcut plug-in area) are displayed and expanded with increasing the number of displayed icons that are listed on the toolbar).
LI in view of Louch, and Buxton are analogous art because they are from the same field of endeavor, a system and a method relating to touch screen controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Buxton to LI in view of Louch to substitute a touch operation of Louch by a three-finger pinch operation of Buxton for displaying a shortcut plug-in area.  Motivation for doing so would achieve the predictable result of allowing a user to specify a specific area for displaying customizable command/plug-in area, and offer enhanced command/plug-in functionality (Buxton , ¶ [0026]).
LI in view of Louch and Buxton fails to explicitly disclose (1) forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder for the target object based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; and (2) wherein the to-be-moved state is reflected by enlarging an image of the target plug-in, to indicate that the target plug-in is moved currently.
	Gan teaches a system and a method for drag and drop operation (Gan, TITLE), wherein forming a plug-in vacancy in the shortcut plug-in area based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation; i.e., determining a vacancy/placeholder for the target object based on at least one of a current position of the target object and a movement direction corresponding to the second setting operation (Gan, FIGS. 6A-C; ¶¶ [0031] and [0034]: intelligent to sense the direction of the action/object's movement in relation to its original placement on the canvas and determine which placeholder/vacancy is intended to be selected for dropping in the action/object by what direction the action/object is moved in and visually emphasize the determined placeholder/vacancy; after an action/object 640 has been selected as shown in FIG. 6A, the Designer detects that the user has dragged the action/object 640 onto the canvas 605; determine that the first placeholder 625 is closest, and visually emphasizes 645 the first placeholder 625; as shown in FIG. 6B, when the selected action/object 640 is moved away from the first placeholder 625 and in the direction of the second placeholder 630, the Designer determines that the movement of the selected action/object 640 is in the direction of the second placeholder 630 and generates a visual emphasis 650 around the second placeholder 630; similarly, as shown in FIG. 6C, when the selected action/object 640 is moved in the direction of the third placeholder 635, the third placeholder 635 is visually emphasized 655; i.e., determine which placeholder/vacancy is intended to be selected for dropping in the action/object based on the direction of the action/object's movement in relation to its original/current placement and forming visually emphasized placeholder/vacancy according to the determination).
LI in view of Louch and Buxton, and Gan are analogous art because they are from the same field of endeavor, a system and a method for drag and drop operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gan to LI in view of Louch and Buxton.  Motivation for doing so would make a user’s creating shortcut process more intuitive, quicker, and easier (Gan, ¶ [0002]).
LI in view of Louch, Buxton, and Gan fails to explicitly disclose wherein the to-be-moved state is reflected by enlarging an image of the target plug-in, to indicate that the target plug-in is moved currently.
Penha teaches a system and a method relating to controlling navigation in graphical user interface (Penha, ¶¶ [0006]-[0007]), wherein the to-be-moved state is reflected by enlarging an image of the target plug-in, to indicate that the target plug-in is moved currently (Penha, FIG. 5BB-CC; ¶¶ [0221]-[0222]: icon 5015-a is enlarged compared to icons 5015-b through 5015-e, when the current focus is on icon 5015-a to be moved from FIG. 5BB (a center of icon 5015-a aligned with reference line 5019) to FIG. 5CC (a center of icon 5015-a toward the right-side of reference line 5019) in accordance with a movement of a contact).
LI in view of Louch, Buxton, and Gan, and Penha are analogous art because they are from the same field of endeavor, a system and a method relating to controlling navigation in graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Penha to LI in view of Louch, Buxton, and Gan.  Motivation for doing so would provide more efficient user interface for allowing users to quickly identify which icon/widget is currently in focus or under operation; thereby enhance user experience (Penha, ¶ [0023]).

Claims 5 and 12
LI in view of Louch, Buxton, Gan, and Penha discloses all the elements as stated in Claims 1 and 8 respectively and further discloses adjusting a sequence of plug-ins in which the target plug-in is located in the shortcut plug-in area in response to a movement operation for the target plug-in (LI, ¶ [0135]: when the user drags the selected icon 922 to another location in the sub-display region 234, an order of icons included in the sub-display region 234 may be changed; when another icon is already located at the location where the user ends the drag gesture, the display device 200 may slide or move the other icon up or down).

Claims 7 and 14
LI in view of Louch, Buxton, Gan, and Penha discloses all the elements as stated in Claims 1 and 8 respectively and further discloses wherein the adding the shortcut plug-in corresponding to the target object into the shortcut plug-in area further comprises: adding the shortcut plug-in corresponding to an application into the shortcut plug-in area when the target object is an icon of the application (LI, ¶¶ [0021]-[0023]: receiving a motion input of the user moving the object to a sub-display/shortcut plug-in region, wherein the object may be one of an application …); or 
adding the shortcut plug-in corresponding to a text object in a currently browsed file into the shortcut plug-in area when the target object is the text object (LI, ¶¶ [0021]-[0023] and [0027]: receiving a motion input of the user moving the object to a sub-display/shortcut plug-in region, wherein the object may be one of an application, a contacts list, a folder, a text file, an image file, an audio file, and a video file which are included in the display device or one of a webpage, text, an image, and video data received by the display device from an external source). 

Claims 6, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Louch, Buxton, Gan, and Penha as applied to Claims 1 and 8 respectively above, and further in view of Cunningham (US 2013/0238724 A1, published on 09/12/2013), hereinafter Cunningham.

Claims 6 and 13
LI in view of Louch, Buxton, Gan, and Penha discloses all the elements as stated in Claims 1 and 8 respectively and further discloses hiding the shortcut plug-in area  (Louch, FIG. 5; ¶¶ [0170]-[0171]: in response to user inputs, the GUI updater can show or hide the widget display area 500 on the display system 112; e.g., users can engage/select the widget display toggle element 503 via a touch surface or other input means such as a keyboard button or mouse to show or hide the widget display area 500; the user can swipe or drag a focus selector left to right from a left position proximate to an edge 533A of the widget display area 500 to hide the widget display area 500) (Louch, ¶¶ [0200] and [0204]: the first user input 705 can include the engaging of a widget display toggle element configured to show or hide the widget display area in the first state; the widget display toggle element configured to show or hide the widget display area can be engaged while the widget display area is displayed in the first state to hide the widget display area).
Motivation for applying Louch to LI would improve user interactions with the widget display area and widgets themselves, reduce clutter within the widget display area itself, and facilitates ease of accessing, adding, removing, and configuring the widget display area and the widgets therein as desired by the user (Louch, ¶ [0024]).
LI in view of Louch, Buxton, Gan, and Penha fails to explicitly disclose restoring the user interface to a state before the shortcut plug-in/sub-display area is displayed after hiding the shortcut plug-in/sub-display area.
Cunningham teaches a system and a method for operating in different graphical user interfaces (Cunningham, ¶ [0004]), wherein restoring the user interface to a state before the shortcut plug-in/sub-display area is displayed after hiding the shortcut plug-in/sub-display area (Cunningham, FIGS. 23-25 vs. FIGS. 26-28; ¶¶ [0246] and [0248]-[0249]: user begins to contact the touchscreen over the display area 1605 with one finger and move his/her finger to the left, causing the display area 1605 to being sliding in that direction; user has released the swipe gesture as the display area 1605 continues to slide out of the GUI to the left until the display area 1605 is no longer shown in the GUI; comparing 2340 in FIG. 23 with 2610 in FIG. 26, 2440 in FIG. 24 with 2710 in FIG. 27, or 2540 in FIG. 25 with 2810 in FIG. 28, the user interface at stages 2340/2440/2540 is restored to a state before the sub-display area is displayed at stages 2610/2710/2810).
LI in view of Louch, Buxton, Gan, and Penha, and Cunningham are analogous art because they are from the same field of endeavor, a system and a method for operating in different graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Cunningham to LI in view of Louch, Buxton, Gan, and Penha. Motivation for doing so would reduce the cognitive burden on a user for reorganizing user interface elements, thereby create a more efficient human-machine interface and enhance user experience.

Claims 16 and 17
LI in view of Louch, Buxton, Gan, and Penha discloses all the elements as stated in Claims 1 and 8 respectively and further discloses wherein the displaying the shortcut plug-in area in the setting range on the user interface in response to detecting the preset operation for the user interface further comprises:  (Louch, FIG. 5; ¶¶ [0170]-[0171]: in response to user inputs, the GUI updater can show or hide the widget display area 500 on the display system 112; e.g., users can engage/select the widget display toggle element 503 via a touch surface or other input means such as a keyboard button or mouse to show or hide the widget display area 500; the user can swipe or drag a focus selector from a right position proximate to edge 534 of the user interface to show the widget display area 500) (Louch, 705 and 715 in FIG. 7; ¶¶ [0200]-[0201]: receives a first user input 705 to display 715 a widget display area in a first state; the first user input 705 can include the engaging of a widget display toggle element configured to show or hide the widget display area in the first state; for example, the user can engage the widget display toggle configured to transition the display of the widget display area from a hidden state to the first state including a first region displaying a plurality of active widgets).
LI in view of Louch, Buxton, Gan, and Penha fails to explicitly disclose moving out of an application icon currently located within the setting range and displaying the shortcut plug-in area/sub-display in the setting range in response to detecting the preset operation.
Cunningham teaches a system and a method for operating in different graphical user interfaces (Cunningham, ¶ [0004]), wherein moving out of an application icon currently located within the setting range and displaying the shortcut plug-in area/sub-display in the setting range in response to detecting the preset operation (Cunningham, FIGS. 26-28; ¶¶ [0251]-[0253]: user begins to contact the touchscreen near the left edge of the GUI with one finger and move his/her finger to the right, causing the display area 1605 to begin sliding in that direction back onto the GUI; the user has released the swipe gesture as the display area 1605 continues to slide onto the GUI to the right until fully present in the GUI; the icons, which are shown on top left/right of screen at stages 2610/2710/2810, are moving out of the range where the display area 1605 will be displayed at stages 2620-2640/2720-2740/2820-2840; FIG. 21; ¶ [0235]: as user increasing the size of the thumbnail display area, the application does not actually draw a boundary line, or seam, but instead the boundary is simply visible as a result of the change in color between the thumbnail display area and the image display area; i.e., different colors are displayed in the thumbnail display area (i.e., setting range) when the thumbnail display area is appeared and the icons originally displayed in the area (i.e., setting range) are moved out for displaying the thumbnail display area).
LI in view of Louch, Buxton, Gan, and Penha, and Cunningham are analogous art because they are from the same field of endeavor, a system and a method for operating in different graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Cunningham to LI in view of Louch, Buxton, Gan, and Penha.  Motivation for doing so would allow users to simultaneously access icons/objects/items originally displayed in the screen and icons/objects/items in the shortcut window appeared later on; thereby enhance user experience.

Response to Arguments
Applicant’s arguments filed 08/12/2022 with respect to Claims 1, 8, and 15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments.  Some of arguments are not persuasive. 
Applicant argues on Pages 8-10 of the Remarks that both Li and Louch fail to disclose or suggest at least the feature of "activating the shortcut plug-in area in response to a first setting operation for the target object on the user interface," as recited in amended claims 1, 8 and 15.
In response, examiner respectfully disagrees.  LI discloses in ¶¶ [0109]-[0111] with FIG. 6B that user may perform an operation of long-touching (i.e., first setting operation) the “Podcasts” folder 612 for adding an object (e.g., the “Podcasts” folder 612) displayed in the main display region 232 to the sub-display region 234 by dragging (i.e., a second setting operation) a “Podcasts” folder 612 from the main display region 232 to the sub-display region 234; i.e., long-touching an object (e.g., "Podcasts" folder 612) to initiate/activate the functionality for adding the object selected in the main region to the sub-display region 234.  Louch teaches in ¶ [0183] with FIG. 5 that the widget display area 500 can include an edit toggle 504 (i.e., for a first setting operation), which the user can engage to add or remove widgets in the widget display area 500; i.e., by touching edit toggle 504 (i.e., a first setting operation), the functionality for adding or removing widgets in the widget display area 500 is activated/deactivated.  Therefore, both LI and Louch teaches "activating the shortcut plug-in area in response to a first setting operation for the target object on the user interface," as recited in amended claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175     

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2016/0062598 A1 to KOCIENDA et al., published on 03/03/2016, FIG. 10A-D and 14A-D.